Dr. Ramon Powers Executive Director Kansas State Historical Society 120 W. Tenth Topeka, Kansas  66612-1291
Dear Dr. Powers:
You request our opinion regarding the responsibility of the state historical society to provide the state library with copies of the society's historical journal, Kansas History, and newsletter, KansasHeritage, for the state library's depository program.  You state that these publications are not printed by the state division of printing, but rather by a private printer for distribution to members of the Kansas State Historical Society, Inc. as a benefit of membership.
Pursuant to K.S.A. 75-2702, the journal is paid for with proceeds received from membership income.
K.S.A. 1992 Supp. 75-1023 provides in part:
  "Whenever the division of printing prints any of the publications of the state and of its societies and institutions, there shall be printed extra copies as necessary to deliver . . . 35 copies to the state library, to be used by the . . . state library in making exchanges with other states, libraries, societies and institutions for similar publications, and two copies to each of the following named libraries: . . . ."
Since, according to your letter, the division of printing does not print Kansas History or Kansas Heritage, K.S.A. 1992 Supp. 75-1023 does not apply to these publications.  This does not, however, end the analysis of your inquiry.
K.S.A. 75-2566 provides in relevant part:
  "(a) The state librarian is hereby authorized and directed to establish, operate and maintain a publication collection and depository system as provided in this act.
  "(b) Each state agency shall deposit with the Kansas state library copies of any publication issued by such state agency in such quantity as shall be specified by the state librarian. . . ."
For purposes of the above quoted provision, the term "publication" is defined as "any report, pamphlet, book or other materials provided by a state agency for use by the general public."  K.S.A. 75-2565(a).  The term "state agency" is defined as "any state office or officer, department, board, commission, institution, bureau, society or any agency, division or unit within any state office, department, board, commission or other state authority."  K.S.A. 75-2565(b).  You have stated that the journal and newsletter in question are published and distributed to the members of the Kansas State Historical Society, Inc. as a benefit of membership; they are not provided for use by the general public.  Thus the journal and newsletter do not appear to meet the definition of publication as used in K.S.A. 75-2566 and therefore the provisions of that statute would not appear to apply to these items.
In conclusion, in that the historical journal and the newsletter of the state historical society are printed and published by a private printer, for distribution to members of the Kansas State Historical Society, Inc., the journal and newsletter are not required to be deposited with the state library at the state historical society's expense.
Very truly yours,
                             ROBERT T. STEPHAN Attorney General of Kansas
                             Julene L. Miller Deputy Attorney General
RTS:JLM:jm